     Case 3:20-cv-00472-SPM Document 6 Filed 12/11/20 Page 1 of 3 Page ID #13



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF ILLINOIS

    RONALD SANDERS, JR.,

                      Petitioner,

    v.                                               Case No. 20-CV-00472-SPM

    JAIL ADMINISTRATOR, Jackson
    County Jail,

                      Respondent.

                          MEMORANDUM AND ORDER

McGLYNN, District Judge:

         Petitioner Ronald D. Sanders has filed a Petition for Writ of Habeas Corpus

under 28 U.S.C. § 2241 seeking release from custody. 1 Sanders has pending criminal

charge in Jackson County Case No. 2019-CF-312 for which he is still detained in the

Jackson County Jail. (Doc. 1, p. 1). He challenges his warrant, unlawful search of his

friend’s residence that lead to his arrest, excessive bail, ineffective assistance of his

counsel, limited access to the law library, and limited access to phone calls as a

pretrial detainee. (Id. at 3-5). He asserts that his rights under the First, Fourth, Fifth,

Sixth, Eighth, and Fourteenth Amendments have been violated. (Id.).

                                           DISCUSSION

         Rule 4 of the Rules Governing Section 2254 Cases in United States District

Courts provides that upon preliminary consideration by the district court judge, “[i]f


1 Sanders’ companion civil rights action under 42 U.S.C. § 1983 seeking money damages and injunctive
relief was dismissed by United States District Judge J. Phil Gilbert. SDIL Case No. 19-CV-01002-JPG.
In that case, Judge Gilbert instructed the Clerk of Court to open this separate habeas case under §
2241 and file portions of Sanders’ Amended Complaint as a new Complaint.


                                          Page 1 of 3
  Case 3:20-cv-00472-SPM Document 6 Filed 12/11/20 Page 2 of 3 Page ID #14



it plainly appears from the petition and any attached exhibits that the petitioner is

not entitled to relief in the district court, the judge must dismiss the petition and

direct the clerk to notify the petitioner.” Rule 1(b) gives this Court the authority to

apply the Rules to other habeas corpus cases.

      Federal courts must abstain from interfering with pending state proceedings to

enforce a state’s criminal laws if the defendant can raise any possible federal claim in

state court and no exceptional circumstances exist. Olsson v. Curran, 328 F. App’x.

334, 335 (7th Cir. 2009); see also Sweeney v. Bartow, 612 F.3d 571, 573 (7th Cir. 2010)

(citing Younger v. Harris, 401 U.S. 37 (1971)). Exceptions exist for speedy trial and

double jeopardy claims where, without immediate federal intervention, the challenge

would become moot. Sweeney, 612 F.3d at 573. The Seventh Circuit has held that for

state pretrial detainees, federal habeas corpus relief generally is available on these

kinds of claims “only after the petitioner has exhausted his state court remedies.”

Olsson, 328 F. App’x. at 335 (affirming the dismissal of a petition where the petitioner

had not exhausted his state court remedies or presented any exceptional

circumstances to justify enjoining the state court proceeding); see also Braden v. 30th

Judicial Circuit Ct. of Ky., 410 U.S. 484, 489–92 (1973) (finding petitioner could raise

his speedy trial claim where he sought trial on a three-year-old indictment, presented

his federal constitutional claim in the state courts, and did not seek to forestall a state

prosecution).

      In the instant case, Sanders is a pretrial detainee facing state criminal charges,

there is no indication that he has exhausted his claims with the state court, and no

exceptional circumstances are raised in the Petition. Accordingly, federal intervention


                                      Page 2 of 3
  Case 3:20-cv-00472-SPM Document 6 Filed 12/11/20 Page 3 of 3 Page ID #15



is not warranted, and the appropriate place for Sanders to raise any issues regarding

his ongoing criminal proceeding is in the Jackson County Circuit Court.

                                      DISPOSITION

      For the foregoing reasons, the Petition for a Writ of Habeas Corpus (Doc. 1) is

DISMISSED without prejudice.

      The Court declines to issue a certificate of appealability under Rule 11 of the

Rules Governing Section 2254 Cases in the United States District Courts because no

reasonable jurist would disagree with this Court’s procedural ruling. Davis v. Borgen,

349 F.3d 1027, 1028 (7th Cir. 2003) (setting forth requirements for a certificate of

appealability); see also Evans v. Circuit Court of Cook Cnty, Ill., 569 F.3d 665, 666

(7th Cir. 2009) (certificate of appealability is required for appeal from denial of habeas

corpus petition brought under 28 U.S.C. § 2241 when the custody is the result of a

state court order).

      The Clerk is DIRECTED to enter judgment accordingly and close this case.

      IT IS SO ORDERED.

      DATED:      December 11, 2020


                                                s/ Stephen P. McGlynn
                                                STEPHEN P. McGLYNN
                                                U.S. District Judge




                                      Page 3 of 3
